DETAILED ACTION
Claims 22-41 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/28/21 has been entered.
Allowable Subject Matter
Claims 22-41 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 22, the invention states:
A method comprising:
receiving, at data processing hardware, audio data corresponding to playback of an item of media content, the audio data comprising an audio watermark and an utterance of a command preceded by a hotword;
determining, by the data processing hardware, that the received audio data includes the hotword;
processing, by the data processing hardware, the audio data to:

determine a corresponding bitstream of the audio watermark; and
based on the determined corresponding bitstream of the audio watermark, determining, by the data processing hardware, without accessing an audio watermark database to identify a matching audio watermark, to bypass performing the command preceded by hotword.
Closest Prior Art
The reference of Lockhart et al (US 20200175989 A1) provides teaching for obtaining media content according to the uttered command to be played on a media player device (speakers or display) [0031], as well as disregarding any command following a wakeword in the presence of an audio fingerprint [0095].
The reference of Miyasaka et al (US 2015/0294666 A1) provides teaching for identifying a hotword in an utterance [0031], detecting a watermark in an automated speech recognition function [0029].
Des Jardins (US 2014/0270194 A1) provides the identification of an audio watermark present in a voice command [0007].
Karazoun (US 2018/0350377 A1) provides detecting audio watermark in a portion of audio data [0002].
Lee et al (US 2013/0024882 A1) teaches analysing a watermark to extract a search keyword ([0130]-[0131]).
The prior art of record taken alone or in combination however fail to teach, inter alia, a method which bypasses performing a command that follows a hotword after the bitstream of a watermark has been determined, but before matching the watermark with one from a watermark database.
Claim 22 is hereby allowed over the prior art of record.

With regard to independent claim 32, the prior art of record fails to teach, inter 
alia, a system having a data processing hardware and memory storing instructions which bypass performing a command that follows a hotword after the bitstream of a watermark has been determined, but before matching the watermark with one from a watermark database.
Dependent claims 33, 34, 35, 36, 37, 38, 39, 30 and 41 depend on claim 22 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657